i          i        i                                                                             i       i        i




                                    MEMORANDUM OPINION


                                              No. 04-09-00142-CV

                                             IN RE Joseph KRIST

                                       Original Mandamus Proceeding1


PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 25, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On March 9, 2009, relator Joseph Krist filed a petition for writ of mandamus, seeking to

compel the trial court to appoint a new attorney for relator in compliance with this court’s January

29, 2009 order. However, on February 11, 2009 the trial court signed an order, in compliance with

this court’s order, removing Manual Rodriguez, III as the attorney ad litem for relator and

substituting Dennis Moreno as relator’s attorney ad litem for appeal purposes only. Therefore, the

petition for writ of mandamus is now moot.




          … This proceeding arises out of Cause No. 2007-PA-00899, styled In the Interest of K.F.K., et al., Children,
           1

in the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding. However, the order
at issue was signed by the Honorable Richard Garcia, associate judge of the children’s court, Bexar County, Texas.
                                                                                    04-09-00142-CV

        Accordingly, we dismiss the petition for writ of mandamus and all other relief requested as

moot.

                                                             PER CURIAM




                                                -2-